                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     POYNT CORPORATION,                                 Case No. 18-cv-05814-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         MOTION TO SEAL
                                  10     INNOWI, INC.,                                      [Re: ECF 24]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant’s administrative motion to file under seal the portions of its

                                  14   motion to dismiss (ECF 26) that cite or quote Exhibit B to the Complaint (ECF 1). See ECF 24.

                                  15   For the reasons that follow, the motion to seal is GRANTED.

                                  16          I. LEGAL STANDARD

                                  17          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  18   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  20   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  21   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  22   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  23   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  24   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  25   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  26   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  27          Parties moving to seal documents must also comply with the procedures established by

                                  28   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request
                                   1   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   2   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   3   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   4   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   5   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   6   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   7   document” that indicates “by highlighting or other clear method, the portions of the document that

                                   8   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                   9   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  10   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  11   is sealable.” Civ. L.R. 79-5(e)(1).

                                  12          II. DISCUSSION
Northern District of California
 United States District Court




                                  13          A motion to dismiss, like a Complaint, is more than tangentially related to the merits of the

                                  14   case such that the movant must provide “compelling reasons” for sealing. Here, Defendant seeks

                                  15   to file under seal portions of its motion to dismiss that reference or cite Exhibit B of the

                                  16   Complaint. Magistrate Judge Cousins previously allowed Exhibit B to be filed under seal (ECF

                                  17   15), pursuant to a motion by Plaintiff (ECF 3). Plaintiff argued that Exhibit B should be sealed

                                  18   because it contains specific information regarding Plaintiff’s goals and requirements for the

                                  19   development project at issue, including cost requirements, production cycles, payment structures,

                                  20   and other related financial information, the disclosure of which could harm Plaintiff’s business

                                  21   ventures. See ECF 3 at 1; ECF 3-1 ¶¶ 2–3. Though Civil Local Rule 79-5(e)(1) required Plaintiff

                                  22   as the designating party to file a declaration supporting Defendant’s sealing motion, the Court

                                  23   finds compelling reasons to seal the motion based on Plaintiff’s previously-filed declaration (ECF

                                  24   3-1) and because Judge Cousins allowed Exhibit B to be filed under seal. Moreover, Defendant’s

                                  25   request is narrowly tailored to seal only those portions of its motion to dismiss that quote or

                                  26   substantively reference Exhibit B. As such, the Court GRANTS the motion to seal.

                                  27          Because a redacted version of the motion has been filed in the public record, and

                                  28   unredacted versions have been filed under seal, no further action is necessary. In the future, the
                                                                                          2
                                   1   Court will deny without prejudice motions to seal if the designating party does not file a

                                   2   responsive declaration in support of that specific motion.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: November 28, 2018

                                   6                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
